TATE, Judge.
This is a companion case to that of Chouest v. Remont, 81 So.2d 568, arising out of the same accident. This is a subro-gation suit by the collision insurer of F. M. Farrell against the liability insurer of Mrs. Alcide Remont. For the reasons discussed in the opinion in the companion case, since the negligence of Farrell was a concurrent proximate cause of the accident with the negligence of Mrs. Remont, plaintiff herein is barred from recovery by the contributory negligence of F. M. Farrell.
Accordingly, judgment of the lower court dismissing plaintiff-appellant’s suit is affirmed at its cost.